3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are cancelled. Therefore, claims 5 - 21 are currently pending in this Application. 
 Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on March 16, 2021 and April 07, 2022 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 5-16 and 19 are rejected under AIA  35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase “compounds according to any one of Examples 1 to 70” does not comply with 112 2nd paragraph. Claims should be self-contained. Claims consisting only in a reference to the disclosure are not allowed except in design case. A claim which refers to the specification defeats the purpose of a claim. See Ex Parte Fressola 21 USPQ2d 1608.
Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 5 recites the broad recitation,”… the solvent is one or more of water, alcohol solvents and thionyl chloride ..” and the claim also recites, “…preferably C1- 4 alcohol, and more preferably one or more of methanol, ethanol and isopropanol,”  which is the narrower statement of the range/limitation.
Claim 6 recites the broad recitation,”… the solvent is 0.2 - 1.0 Mol/L..” and the claim also recites, “…preferably 0.4 - 0.8 mol/L”  which is the narrower statement of the range/limitation. The claim also recites the broad recitation,”… the cyclization reaction is 25-1000 C..” and the claim also recites, “…preferably 25-80'C, and more preferably 65-800C”  which is the narrower statement of the range/limitation.
Claim 9 recites the broad recitation,”… t he mass ratio of the solvent to compound represented by formula (II) is (2-10):1 ..” and the claim also recites, “…preferably (3-5):1, and more preferably 4:1”  which is the narrower statement of the range/limitation. The claim also recites the broad recitation,”… the molar ratio of the compound represented by formula (II) to the X is (0.8- 2):1..” and the claim also recites, “…preferably (1-1.5):1, and more preferably (1-1.3):1”  which is the narrower statement of the range/limitation. The claim also recites the broad recitation,”… the mass ratio of the solvent to the compound represented by formula (II) is (5-15):1.” and the claim also recites, “…more preferably (7-11):1”  which is the narrower statement of the range/limitation. The claim also recites the broad recitation,”… the temperature of the crystallization is 5-500C.” and the claim also recites, “…preferably 10-400C, more preferably 25-300C”  which is the narrower statement of the range/limitation. The claim also recites the broad recitation,”… the crystallization step is 0.5-5 h.” and the claim also recites, “…preferably 1-2 h”  which is the narrower statement of the range/limitation.
Claim 10 recites the broad recitation,”… the mass ratio of the C-4 alcohol, water and (ether solvent or alkane solvent) is (2-10): 1: (2-10)..” and the claim also recites, “…preferably (3-5) : 1: (4-6), more preferably 4: 1: (4-6)”  which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation,”… a mixed solvent of isopropanol, water and n-hexane..” and the claim also recites, “…preferably a mixed solvent of isobutanol…”  which is the narrower statement of the range/limitation. 
Claim 15 recites the broad recitation,”… the organic acid is one or more of citric acid, oxalic acid and maleic acid...” and the claim also recites, “…preferably citric acid”  which is the narrower statement of the range/limitation. 
Claim 19 recites the broad recitation,”… the solvent is ether solvent….” and the claim also recites, “…preferably petroleum ether ….”  which is the narrower statement of the range/limitation. 
Appropriate correction is required.
Allowable Subject Matter 
The invention claims 17, 18, 20 and 21, drawn to a process of preparing products of Formula 
    PNG
    media_image1.png
    112
    212
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    129
    110
    media_image2.png
    Greyscale
. The  process of preparing the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is CN 106279074, which teach a process of preparing products of Formula I,  
    PNG
    media_image3.png
    143
    112
    media_image3.png
    Greyscale
. None of the published processes of preparing the products anticipated, or rendered obvious, the processes as described in this application. 
Therefore, claims 17, 18, 20 and 21 are allowable.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626